Citation Nr: 0204224	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  00-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran had active service from June 1973 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 RO decision that denied basic 
non-service-connected pension, and also denied special 
monthly pension based on a need for regular aid and 
attendance or on account of being housebound.  In August 
2001, the RO granted basic non-service-connected pension.  
The appeal continues on the issue of entitlement to special 
monthly pension based on a need for regular aid and 
attendance or on account of being housebound.


FINDINGS OF FACT

1.  The veteran has been found to be entitled to basic non-
service-connected pension based on being permanently and 
totally disabled due to acquired immunodeficiency syndrome 
(AIDS), rated 60 percent disabling; depressive disorder, 
rated 10 percent disabling; and residuals of hepatitis, rated 
0 percent.  He has since been found to also have Hodgkin's 
disease, which is under treatment, and such is ratable at 100 
percent.

2.  The veteran is not totally blind or near totally blind, 
not a patient in a nursing home, and not bedridden.  He is 
able to adequately attend to the needs of daily living 
without the regular assistance of another person and he is 
able to protect himself from the hazards and dangers inherent 
in his daily environment.

3.  The veteran has a single permanent disability ratable at 
100 percent disabling, plus additional disability ratable at 
60 percent or more.  He also is substantially confined to his 
dwelling or immediate premises as a result of his 
disabilities, and it is reasonably certain that this will 
continue indefinitely.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance are not met, but the criteria 
for special monthly pension at the housebound rate are met.  
38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran had active service from June 1973 to December 
1974.  

VA medical records in 1998 note the veteran was positive for 
human immunodeficiency virus (HIV), and was treated for such 
conditions as pneumonia.

In August 1999, the veteran filed his present claim seeking 
VA non-service-connected pension.  

In September 1999, a VA examination for HIV-related illness 
was conducted.  The veteran complained of weakness and 
tiredness.  It was noted that he was HIV positive without 
definite diagnosis of AIDS.  

In September 1999, a VA aid and attendance and housebound 
examination was conducted.  The veteran did not require an 
attendant in reporting for the examination and used public 
transportation to get there.  He was found to be competent to 
handle funds.  The report notes that he was not hospitalized 
or bedridden and had satisfactory vision without eyeglasses.  
The veteran was found to be independent to protect himself 
and independent for his daily needs requirement. Physical 
examination revealed no limitation of motion, with some 
weakness of the joints.  There was also no lack of 
coordination, with satisfactory balance and propulsion.  The 
veteran ambulated with normal locomotion, without aid or 
assistance, and was deemed able to leave home at any time.  
On a typical day, the veteran reportedly helped his mother 
with house work and in the garden.  He also went to the 
supermarket and met with friends in the church.  The 
diagnoses were HIV disease positive, status post hepatitis B, 
mild anemia, costochondritis, dermatitis, status post 
bronchopneumonia in remission, and drug abuse in remission. 

An October 1999 medical report notes that the veteran was 
treated for a tongue lesion.  The report indicates he was 
ambulatory on arrival.  In January 2000, the veteran sought 
treatment for general malaise and a sore throat.  He 
reportedly arrived alone and was ambulatory.  An August 2000 
treatment report notes that the veteran sought treatment for 
a lesion in the mouth, diagnosed as herpes zoster infection.  
An August 2000 treatment report notes that the veteran 
injured his left knee by hitting it on his bed.  X-ray 
examination of the left knee was normal.  A treatment report, 
dated in February 2001, notes the veteran's complaints of 
left shoulder pain and a skin rash.  The veteran was noted to 
have arrived alone and was ambulatory.  Laboratory reports, 
dated in March 2001, reported normal liver function test and 
urine analysis.  Complete blood count and differential 
testing revealed hemoglobin at 15.2% and a white blood cell 
count of 5,400.  Hepatitis tests were performed.  

The veteran canceled an RO hearing which had been scheduled 
for March 2001.

In April 2001, a VA examination of the liver, gall bladder, 
and pancreas was conducted.  The veteran reported symptoms of 
epigastric pain, fatigue and weakness.  Physical examination 
revealed no signs of liver disease.  There was adequate 
muscle strength without evidence of wasting.  The diagnoses 
were status post hepatitis-A and past exposure to hepatitis-
B, without evidence of residuals.  

In April 2001, a VA HIV-related illness examination was 
conducted.  The veteran reported complaints of diarrhea, 
general malaise, and weakness.  The report noted that the 
veteran had a history of pneumonia, oral candidiasis, and 
herpes zoster.  Physical examination revealed a well 
nourished, well developed male in no apparent distress.  The 
veteran indicated that he tried to work last year, but had to 
quit due to medical side effects.  The report concluded that 
the veteran had a definitive diagnosis of AIDS, no secondary 
diseases affecting multiple body systems, no current HIV 
related illnesses, and no history of neoplasm related to HIV 
illnesses.
 
In April 2001, a VA psychiatric examination was conducted.  
The veteran was described as a well developed, well nourished 
male who arrived to the interview adequately dressed and 
groomed.  He was alert and fully oriented.  Memory and 
intellectual functioning were adequate.  Judgment was 
maintained and insight was superficial.  The report concluded 
with diagnoses of mixed substance abuse by history and in 
remission, and depressive disorder, not otherwise specified, 
mild.  The report noted a Global Assessment of Functioning 
score of 75 to 80 percent.

A June 2001 treatment report notes that the veteran was seen 
for medical prescriptions.  He arrived alone and was 
ambulatory.  

In August 2001, the RO granted the veteran a permanent and 
total disability rating for basic non-service-connected 
pension purposes, based on the following conditions:  AIDS, 
rated 60 percent disabling; depressive disorder, rated 10 
percent disabling; and residuals of hepatitis, rated 0 
percent.

A report of contact, dated in October 2001, noted that the 
veteran indicated that he worked at a department store for 
approximately one month beginning in January 2000.

Recently submitted VA medical records, dated from September 
2001 to February 2002, indicate the veteran has been 
diagnosed with Hodgkin's disease and has received treatment, 
including chemotherapy, for this illness.  These records do 
not suggest inability of the veteran to take care of his 
personal care functions.



II.  Analysis

The RO has granted the veteran basic non-service-connected 
pension based on being permanently and totally disabled.  The 
issue presented for appellate review is entitlement to 
special monthly pension due to a need for regular aid and 
attendance, or at the housebound rate.  

The file shows that through correspondence, rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the veteran has been informed of the evidence 
necessary to substantiate a claim for special monthly 
pension.  Relevant medical records have been obtained, and VA 
examinations have been provided.  Under the circumstances, 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to be 
entitled to basic pension benefits based on being permanently 
and totally disabled.  Higher income limits apply for special 
monthly pension based on a need for regular aid and 
attendance or being housebound.  38 U.S.C.A. §§ 1502, 1521.

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Determinations as 
to need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); an inability to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; an inability to attend to wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).

In this case, the veteran has the following non-service-
connected disabilities: AIDS, rated 60 percent disabling; 
depressive disorder, rated 10 percent disabling; and 
residuals of hepatitis, rated noncompensable (0 percent).  
Recent medical records also show the veteran has been 
diagnosed with Hodgkin's disease and has received treatment, 
including chemotherapy, for this illness.  The Hodgkin's 
disease is ratable at 100 percent.  38 C.F.R. § 4.117, Code 
7709.

The veteran was afforded a VA examination to determine the 
need for aid and attendance or housebound status in 1999.  He 
did not have any restrictions of the upper extremities, and 
was able to carry out the activities of daily living as well 
as attend to the needs of nature.  He was also able to 
ambulate well without deficit in weightbearing balance or 
propulsion for an undetermined distance without restriction.  
The examination noted that he did not require an attendant, 
was not hospitalized, and had satisfactory vision without 
using eyeglasses.  On a typical day, the veteran reportedly 
helped his mother with house work and in the garden.  He also 
went to the supermarket and met with friends in the church.  

Subsequent treatment reports and VA medical examinations do 
not indicate any significant reduction in the veteran's 
abilities.  Generally, the veteran was noted to be ambulatory 
and to have arrived alone for treatment.  No significant 
periods of hospitalization or the veteran being bedridden 
were indicated.  A 2001 VA examination noted that the veteran 
had adequate muscle strength without evidence of wasting.  
The veteran's 2001 VA psychiatric examination noted that he 
was well developed, well nourished, and arrived adequately 
dressed and groomed.  The veteran was fully oriented and his 
answers were relevant, coherent and logical.   Recent 2001-
2002 medical records show diagnosis and treatment of 
Hodgkin's disease, although these records do not suggest 
inability to take care of personal self-care functions.

Based on all the evidence, the Board finds the veteran is not 
in need of regular aid and attendance.  He is not in a 
nursing home nor is he blind.  There is no demonstrated 
factual need for aid and attendance.  He is able to take care 
of his personal care functions without assistance from 
another person.  He is ambulatory and not bedridden.  
Therefore, entitlement to special monthly pension due to a 
need for regular aid and attendance is not warranted.  The 
veteran is advised that if his health deteriorates to the 
point where it is is shown he needs aid and attendance, he 
may reapply for this benefit.

The Board finds that the criteria for special monthly pension 
for being housebound are met.  Recent medical records show a 
single disability (Hodgkin's disease) ratable at 100 percent, 
and such may reasonably be considered permanent; and there 
are additional disabilities ratable at 60 percent or more.  
Moreover, given the nature of the veteran's severe 
disabilities, it appears he is substantially confined to his 
dwelling or immediate premises as a result of his 
disabilities, and it is reasonably certain that this will 
continue indefinitely.  The Board concludes that the criteria 
for special monthly pension at the housebound rate are met.  
The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has 
been considered in granting this benefit. 


ORDER

Special monthly pension benefits based on a need for regular 
aid and attendance is denied, but special monthly pension at 
the housebound rate is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

